Citation Nr: 0610384	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-29 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis and 
degenerative disc disease (DDD) of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from October 1944 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which in part denied entitlement to special monthly 
compensation (SMC) based on need for regular aid and 
attendance (A&A) or by reason of being housebound (HB).  The 
Notice of Disagreement (NOD) also contested this denial and 
this matter was addressed in the Statement of the Case (SOC).  
However, it was not addressed in the VA Form 9 (Substantive 
Appeal) and has not been addressed in any pleadings since the 
NOD.  Accordingly, the veteran has not perfected an appeal as 
to the claim for SMC based on A&A or HB.  

This case was advanced on the docket upon motion of the 
veteran due to his advanced age.  See 38 C.F.R. § 20.900(c) 
(2005).  


FINDINGS OF FACT

The veteran had an acute lumbosacral strain during service 
but arthritis and DDD of the lumbosacral spine are first 
shown many years after military service, are not attributable 
to his period of military service, and are not caused or 
aggravated by his service-connected residuals of a right knee 
replacement.  


CONCLUSION OF LAW

Arthritis and DDD of the lumbosacral spine were not incurred 
in or aggravated by active service, nor did arthritis of the 
lumbosacral spine manifest to a compensable degree within one 
year after service discharge nor is it or DDD of the 
lumbosacral spine proximately due to or aggravated by the 
service-connected right knee disorder.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, and 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2005); and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, the appellant was notified of the VCAA in August 2002, 
prior to the rating decision which is being appealed, in 
accordance with the timing requirements of the VCAA.  

The governing law and regulations were cited in the Statement 
of the Case (SOC) of July 2003.  

VA is required to make reasonable efforts to assist a 
claimant in obtaining relevant evidence that is adequately 
identified by the claimant.  38 U.S.C. § 5103A(a), (b)(1) 
(West 2002); Loving v. Nicholson, 19 Vet. App. 96, 102 
(2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite this, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board considers a 
question not addressed by the RO, the Board must consider 
whether the veteran will be prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  The veteran's voluminous VA 
clinical records are on file.  There is no indication that 
the veteran has received private medical treatment since 
military service.  

The appellant also underwent VA nexus examinations in 
November 2002 and June 2005.  38 U.S.C.A. § 5103A(d).  The 
probative value of the examinations has been contested.  The 
veteran's service representative has argued that the VA 
examinations did not take into account the veteran's altered 
gait and were not conducted by VA orthopedic specialists.  
However, the November 2002 VA examination specifically noted 
the veteran's history of a right knee replacement and 
reported the absence of medical studies indicating the 
existence of a putative nexus.  At the time of the June 2005 
VA examination, the veteran's claim file was reviewed.  With 
respect to whether the VA examiners were orthopedic 
specialists, after reviewing the comprehensive nature of the 
examinations, the Board is satisfied that the examiners 
rendered thoughtful and fully explained opinions.  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection also is permissible for aggravation of a 
pre-existing condition during service.  Id; see also 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service connection may 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Godfrey 
v. Brown, 7 Vet. App. 398, 406 (1995).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).   

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim. If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The veteran's service representative alleges that the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304(d) (2005) are applicable because the veteran served 
in combat and his SMRs reflect that he had a lumbosacral 
strain.  

These provisions provide that if it is determined through 
military citations or other supportive evidence that he 
engaged in combat with the enemy, and the claimed stressors 
are related to his combat, his lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided the testimony is found to be satisfactory-that is, 
not contradicted by service records, and "consistent with the 
circumstances, conditions, or hardships of such service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Here, however, the SMRs show that the veteran had an acute 
lumbosacral strain in November 1954 while undergoing 
occupational therapy during hospitalization for a laceration 
of the hand, and even the laceration was not incurred in 
combat.  So, the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (2005) are not applicable.  

Moreover, the lumbosacral injury was specifically noted to be 
acute and there was no recurrence during the veteran's 
remaining years of military service.  Similarly, neither 
arthritis nor DDD of the lumbosacral spine, nor even 
complaints of lumbosacral symptoms, are shown until decades 
after military service.  In fact, the veteran's first 
postservice complaint of lumbosacral symptoms was on VA 
examination in 1986 when he reported that he occasionally had 
pain in the low back.  There is otherwise no competent 
medical evidence of continuity of symptomatology linking 
current low back pathology to the veteran's military service.  
Rather, the veteran has focused on whether his current 
arthritis and DDD of the lumbosacral spine are due to or 
aggravated by his service-connected residuals of a right knee 
replacement.  

On VA examination in November 2002 it was noted that the 
veteran had not been walking much in recent years due to 
severe low back pain, rather than knee pain, and that the low 
back pain had been progressive over the last 10 years.  A 
review of lumbosacral X-rays revealed Grade II 
spondylolisthesis with diffuse narrowing of the lumbar discs, 
especially at L5-S1 which was extremely thin.  The diagnoses 
included diffuse DDD of the lumbar spine, especially at L5-
S1, being near bone-on-bone, with subsequent right S1 
radiculopathy manifested primarily by weakness and not pain.  
The examiner opined that although the veteran had a right 
knee replacement, this was not related to his DDD or the S1 
radiculopathy.  There had been no studies indicating that 
knee arthritis itself was a risk factor in the development of 
degenerative changes in the lumbar spine.  There were no 
studies indicative of a knee replacement being a risk factor 
for the development of degenerative changes in the lumbar 
spine.  

On VA examination in June 2005 the diagnosis was chronic low 
back pain with lumbar spondylosis at L5 with associated Grade 
II spondylolisthesis and lumbar disc disease.  It was opined 
that the low back disability was less likely than not related 
to the service-connected residuals of a right knee 
replacement.  The examiner concurred with the opinion 
expressed by the November 2002 VA examiner regarding any 
relationship and it was explained that the low back disorder 
was less likely than not related to the right knee 
replacement due to the lack of proximity.  It is clear that 
by proximity the examiner meant the time between the 
incurrence of the service-connected right knee disability and 
the development of low back pathology.  

The Board is mindful that it cannot make its own independent 
medical determination.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

On the other hand, while a layperson is competent to submit 
lay statements or testimony addressing the physical 
manifestations of a disease or injury, he is not competent to 
establish medical causation.  See Harvey v. Brown, 6 Vet. 
App. 390 (1994) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).   

Rather, competent medical evidence is required to establish 
the existence of current disability and a nexus between such 
current disability and military service or a service-
connected disability.  This type of medical nexus evidence is 
necessary to substantiate lay allegations because lay persons 
do not have the professional medical training and/or 
expertise to render competent medical diagnoses or opinions.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494, 95 
(1992); see, too, Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Hasty v. Brown, 13 Vet. App. 230 (1999).  

The Board has the responsibility of weighing the evidence - 
including the medical evidence, for purposes of determining 
where to give credit and where to withhold the same.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  

In so doing, the Board may accept one medical opinion and 
reject others.  Id.  And there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  

This responsibility is more difficult when medical opinions 
diverge.  But, in this case is there no such diversity of 
medical opinions.  Rather, the only competent medical 
evidence on file as to a causal relationship between the 
service-connected right knee replacement and current 
lumbosacral pathology are the two VA medical opinions and 
both do not support the claim but, rather, are against the 
claim.  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly service connection for arthritis and DDD of the 
lumbosacral spine is not warranted.  


ORDER

Service connection for arthritis and DDD of the lumbosacral 
spine is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


